Ultra Series Fund 550 Science Drive Madison, WI 53711 480-443-9537 May 3, 2011 Filed Electronically by EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Ultra Series Fund (the "Fund") Filing Pursuant to Reg. 230.497(j) Registration No. 002-87775; File No. 811-4815 Dear Sir or Madam: This is to certify that the form of prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Reg. 230.497 would not have differed from that contained in the most recent registration statement or amendment and that the text of the most recent registration statement or amendment has been filed electronically. Respectfully submitted, (signature) W. Richard Mason Assistant Secretary and Chief Compliance Officer
